IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                             No. 69171-6-1


                      Respondent,
                                                 DIVISION ONE                        *- g»
      v.
                                                                                     S3     m        •


TIMOTHY RAY McMILLON, JR.,                       UNPUBLISHED OPINION                "       ^F
                                                                                    3*      «SP
                      Appellant.                 FILED: December 23, 2013           Cp      cr, en

                                                                                    a?      7:z <

      Per Curiam. Timothy McMillon challenges his plea of guilty of three counts of

second degree promoting prostitution, attempting to elude a pursuing police vehicle,

and third degree assault in King County No. 10-1-06260-9 SEA . His court-appointed

attorney has filed a motion to withdraw on the ground that there is no basis for a good

faith argument on review. Pursuant to State v. Theobald. 78 Wash. 2d 184, 470 P.2d 188

(1970), and Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967),

the motion to withdraw must:

      (1) be accompanied by a brief referring to anything in the record that might
      arguably support the appeal. (2) A copy of counsel's brief should be
      furnished the indigent and (3) time allowed him to raise any points that he
      chooses; (4) the court-not counsel-then proceeds, after a full examination
      of all the proceedings, to decide whether the case is wholly frivolous.

Theobald. 78 Wash. 2d at 185 (quoting Anders, 386 U.S. at 744).

      This procedure has been followed. McMillon's counsel on appeal filed a brief
with the motion to withdraw. McMillon was served with a copy of the brief and informed

of his right to file a statement of additional grounds for review. McMillon did notfile a

supplemental brief.
No. 69171-6-1/2



       The material facts are accurately set forth in counsel's brief in support of the

motion to withdraw. The court has reviewed the briefs filed in this court and has

independently reviewed the entire record. The court specifically considered the

following potential issues raised by counsel:

          1. Was McMillon's plea made knowingly, intelligently and voluntarily?

          2. Did the trial court properly impose an exceptional sentence?

      The issues raised by counsel are wholly frivolous. The motion to withdraw is

granted and the appeal is dismissed.


                                For the court: